UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2112



JOHN WITTEN TUNNELL,

                                             Plaintiff - Appellant,

           versus


FORD MOTOR COMPANY,

                                              Defendant - Appellee.



                             No. 06-1799



JOHN WITTEN TUNNELL,

                                             Plaintiff - Appellant,

           versus


FORD MOTOR COMPANY,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-03-74-NKM; 4:03-cv-00074-nkm)


Argued:   May 24, 2007                     Decided:   August 1, 2007
Before MICHAEL, Circuit Judge, WILKINS, Senior Circuit Judge, and
David C. NORTON, United States District Judge for the District of
South Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Fred Dempsey Smith, Jr., Martinsville, Virginia, for
Appellant. Wayne D. Struble, BOWMAN & BROOKE, L.L.P., Minneapolis,
Minnesota, for Appellee.    ON BRIEF: Robert L. Wise, BOWMAN &
BROOKE, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          This is a products liability case brought by John Witten

Tunnell, a severely injured automobile passenger, against Ford

Motor Company.   Tunnell was injured when the Ford Mustang in which

he was riding collided with a utility pole and caught fire.

Tunnell claims that the Mustang was defectively designed because it

did not incorporate a collision-activated switch to cut off power

to the electrical wiring that started the fire.    Before the case

went to the jury, the district court determined that Tunnell had

not proffered sufficient evidence to show that the Mustang was

defective.    The court concluded that Tunnell’s expert did not

establish that the proposed battery cutoff switch would result in

a net improvement in the Mustang’s safety.    For this reason, the

district court ordered that the expert’s testimony be excluded and

that a directed verdict be entered in Ford’s favor.   We agree with

the district court’s determinations.    We further agree with the

district court’s denial of Tunnell’s request for a new trial as a

sanction for Ford’s discovery misconduct.     The district court’s

orders are therefore affirmed.



                                 I.

          In November 1999 Tunnell was seriously injured when the

1999 Ford Mustang in which he was riding collided with a utility

pole and caught fire.     He suffered severe burns that required


                                 3
amputation of both legs.           The fire was caused by crush damage to

the   wiring    and   connectors        of    the    Mustang’s     dashboard        wiring

harness.       Tunnell    sued   Ford        for    breach   of   implied     warranty,

alleging that the Mustang was defective and unreasonably dangerous

for foreseeable uses because it was not equipped with a battery

cutoff device (BCO).       He claims that a BCO would have prevented the

fire by automatically cutting off power to the dashboard wiring

harness upon impact.

            Tunnell      proffered       the       testimony      of    an   automotive

engineering expert, Jerry Wallingford, who explained how dashboard

wiring    harnesses      present    a    fire       hazard   and       how   BCOs    could

effectively address the problem. Wallingford testified that Jaguar

(a Ford company) had been using a BCO since 1988.                               He also

presented the results of a test of a prototype BCO he had developed

for the 1999 Mustang.        In his test Wallingford separated from the

dashboard wiring harness certain circuits he identified as critical

for safety, including power windows, power door locks, and hazard

lights.    The test showed that, when triggered, the prototype cut

off power to the dashboard wiring harness, while allowing power to

flow to the critical circuits.               Wallingford testified that similar

BCOs were being manufactured, and used in BMWs and Jaguars, before

1999, and that any of these devices would prevent electrically

generated post-collision fires.               He concluded that the absence of




                                             4
a BCO made the Mustang unreasonably dangerous in the event of a

collision, but it did not make the car defective.

          The district court struck Wallingford’s testimony as

unhelpful and unreliable because (1) he was contradictory about

whether the absence of a BCO rendered the Mustang defective; (2) he

did not show that a risk-benefit analysis favored use of BCOs; (3)

he confined his defectiveness opinion to collisions like Tunnell’s

rather than the full range of ordinary and foreseeable uses; and

(4) his methods did not comply with several of the factors set

forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993).   Without the stricken evidence, the court determined that

Tunnell had not proved that consumers had a reasonable expectation

of no fires in their vehicles.   The court therefore granted Ford’s

motion for a directed verdict.

          Tunnell filed a motion for a new trial, claiming that the

district court erred in striking Wallingford’s testimony.      The

district court denied the motion.    Several months later, Tunnell

discovered that Ford had failed to produce documents regarding a

BCO manufactured by Tyco and moved again for a new trial.      The

court denied the motion because the evidence replicated information

Tunnell already knew.   Tunnell appeals.




                                 5
                                        II.

            In a products liability action based on allegations of

defective design, a plaintiff must prove that a defect rendered the

product unreasonably dangerous for foreseeable uses.                   Dreisonstok

v. Volkswagenwerk, A.G., 489 F.2d 1066, 1073 (4th Cir. 1974).                           A

defective    product   is    considered       unreasonably    dangerous           if   it

violates government or industry safety standards or if it does not

conform to consumers’ reasonable expectations.                  Alevromagiros v.

Hechinger Co., 993 F.2d 417, 420 (4th Cir. 1993).                         Consumer

expectations may be established by evidence of actual industry

practices,    published      literature,       or   direct   evidence        of    what

reasonable purchasers consider defective.              Id. at 420-21.

            No industry standards require automakers to install BCOs.

Tunnell therefore sought to prove by Wallingford’s testimony that

consumers reasonably expected automakers to employ BCOs to prevent

post-collision electrical fires.             Tunnell argues that the district

court erred in striking Wallingford’s testimony and that, even if

the   decision    to   strike     was    proper,      Tunnell    did    not        need

Wallingford’s testimony to avoid a directed verdict.

                                        A.

            We   review     the   district     court’s   decision       to    strike

Wallingford’s testimony for abuse of discretion.                 Cooper v. Smith

& Nephew, Inc., 259 F.3d 194, 200 (4th Cir. 2001).




                                         6
           A   plaintiff      may   rely       on   expert    testimony     if    it    is

relevant and reliable.         Fed. R. Evid. 702.               The district court

determined that Wallingford’s testimony did not satisfy either of

these requirements. First, the court determined that his testimony

was irrelevant because it did not establish that the Mustang was

defective.     Wallingford failed to testify unequivocally that the

absence of a BCO rendered the Mustang defective for foreseeable

uses.     Instead, he stated that the Mustang was “unreasonably

dangerous” in collisions, J.A. 3444, but that he would not “call it

defective.”      J.A. 5371.     A court may exclude testimony that does

not tend to show that a suggested product change was necessary to

meet existing standards or reasonable consumer expectations.                           See

Sexton v. Bell Helmets, Inc., 926 F.2d 331, 338 (4th Cir. 1991).

The district court thus did not abuse its discretion in striking

Wallingford’s testimony because he appeared to conclude that BCOs

would be a desirable added safety device rather than a necessary

correction for a defective product.

           The     district     court’s         second       reason   for    striking

Wallingford’s testimony was his failure to employ sound methods to

demonstrate that a BCO would be a reasonable solution to the

problem   of   post-collision       electrical        fires.      The     reliability

assessment of expert testimony is guided by a flexible analysis of

several factors:     (1) whether a theory or technique can be (and has

been)   tested;    (2)   whether     the       theory    or    technique    has    been


                                           7
subjected to peer review and publication; (3) whether a technique

has a high known or potential rate of error and whether there are

standards controlling its application; and (4) whether the theory

or   technique    enjoys       general   acceptance      within    the    relevant

community.     Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149-50

(1999) (citing Daubert, 509 U.S. at 592-94).                Wallingford opined

that his prototype would prevent electrical fires while avoiding

some of the safety risks posed by BCOs that cut off power to all

dashboard circuits.        He did not, however, test the prototype (or

any other available BCOs) to determine whether they would create

safety    problems   in   other    scenarios     or   whether     the    choice   of

critical    circuits,     to    which    power   would     be    maintained,      was

sufficient to ensure passenger safety. Wallingford conceded he had

not analyzed whether circuits not identified as critical--including

the dome light, car horn, taillights, radio, and power point--

provided significant safety benefits that would be lost due to

operation of the prototype.              There was also no evidence that

Wallingford’s BCO solution had been subjected to peer review or had

been     generally   accepted       within     the    automotive        engineering

community.       Absent    more    extensive     testing    by    Wallingford      or

acceptance of the BCO solution by his peers, the district court’s

decision to strike Wallingford’s testimony was not an abuse of

discretion.




                                         8
                                           B.

            In    light   of     its    decision    to     strike    Wallingford’s

testimony regarding the Mustang’s defectiveness, the district court

determined that Tunnell had presented insufficient evidence of a

product defect and directed a verdict for Ford.                We review de novo

a district court’s grant of a directed verdict “to determine

whether the evidence presented at trial, viewed in the light most

favorable    to    [the   non-moving        party],    would    have    allowed      a

reasonable jury to render a verdict in [its] favor.”                   Freeman v.

Case Corp., 118 F.3d 1011, 1014 (4th Cir. 1997).

            Tunnell argues that the district court should not have

directed a verdict against him because a prior discovery sanction

against Ford in this case relieved Tunnell of the burden of proving

a defect.        The sanction took the form of an instruction that

consumers “expected that there would be no fires in collision and

noncollision situations where such fires could be prevented by

design and construction, balancing known risk and dangers against

the    feasibility     and     practicability         of   applying    any     given

technology.”       J.A. 2086.       In other words, the instruction allows

the conclusion that consumers expected no fires in their vehicles

if    reasonable    means      were    available    to     prevent    them.      The

instruction answers one part of the defectiveness inquiry: what

consumers   expected.          It   does   not,    however,    establish      that   a

consumer’s expectation of no fires would always be reasonable. The


                                           9
instruction leaves to Tunnell the task of showing that BCOs could

prevent fires in a feasible and practicable way that would not

create new safety hazards outweighing their safety benefits.             The

district court thus did not violate the law of the case by

requiring Tunnell to proffer evidence that consumers’ expectations

of no fires were reasonable.

                                       C.

            Tunnell alternatively argues that he proffered sufficient

evidence of defectiveness independent of Wallingford’s stricken

testimony, and that the district court erred in requiring the

evidence of reasonableness of consumer expectations to take the

form of a risk-benefit analysis.            Our court has stated that such

balancing is needed to determine whether consumer expectations are

reasonable.      See Redman v. John D. Brush & Co., 111 F.3d 1174, 1181

(4th Cir. 1997). Generally, a design change that avoids one danger

while creating others of a similar or greater magnitude does not

conform    to     consumers’   reasonable       expectations.     See    id.

(unreasonable to consider a fire resistant safe defective because

it   was   not   burglar   resistant    where   burglar   resistance    would

decrease fire resistance).      The district court correctly required

some evidence that the benefits of BCOs outweighed their risks to

support a conclusion that the Mustang’s lack of a BCO deviated from

reasonable consumer expectations.           Because Tunnell’s evidence did

not show that the risks associated with a power cutoff were


                                       10
outweighed by the benefits from a decreased possibility of post-

collision electrical fires, the district court correctly granted

Ford’s motion for a directed verdict.



                               III.

          Tunnell’s remaining argument relates to the district

court’s treatment of Ford’s discovery misconduct.        In December

2005, after the district court had issued the directed verdict,

Tunnell moved for sanctions and a new trial, claiming that Ford had

failed to produce documents related to BCOs manufactured by Tyco.

The district court granted the motion for sanctions and denied the

motion for a new trial.

          Federal Rule of Civil Procedure 60(b)(3) allows the

district court to grant a new trial if a party engages in fraud,

misrepresentation, or other misconduct.     The moving party must (1)

have a meritorious defense; (2) prove misconduct by clear and

convincing evidence; and (3) show that the misconduct prevented the

moving party from fully presenting his case.     Schultz v. Butcher,

24 F.3d 626, 630 (4th Cir. 1994).      The court then balances the

policy favoring finality of judgments against the need to do

justice to the moving party to determine whether a new trial is

appropriate.   Square Constr. Co. v. Wash. Metro. Area Transit

Auth., 657 F.2d 68, 71 (4th Cir. 1981).       We review the court’s

decision for abuse of discretion.     Id.


                                11
            The district court denied Tunnell’s motion for a new

trial   because   Tunnell   had    not    shown     that    Ford’s   discovery

misconduct prevented him from fully presenting his case.                Where a

party is able to fully prepare and present his case notwithstanding

the adverse party’s misconduct, the district court may deny relief

under Rule 60(b)(3).     Karak v. Bursaw Oil Corp., 288 F.3d 15, 21-22

(1st Cir. 2002).        Although Ford may have failed to turn over

documents related to the Tyco BCO and its use in Aston Martin

vehicles, Tunnell had learned much of the information contained in

the undisclosed Ford documents from other sources during discovery.

We agree with the district court that this independent knowledge

enabled Tunnell to pursue any further development of the evidence

he desired.   Ford’s actions thus did not prevent him from fully and

fairly presenting his case and the district court did not abuse its

discretion in denying Tunnell’s motion for a new trial.



                                    IV.

            In sum, Tunnell’s evidence failed to support a finding

that automobile consumers reasonably expected no electrical fires

in 1999.    We therefore affirm the district court’s order granting

Ford a directed verdict.       We also affirm the district court’s

denial of   Tunnell’s    request   for    a   new   trial    based on    Ford’s




                                    12
discovery misconduct because it did not prevent Tunnell from fully

presenting his case.   The district court’s orders are therefore

                                                         AFFIRMED.




                                13